DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant uses the language when said engagements are turned on having the latex gloves being positioned within said housing wherein each of said latex gloves is configured to be inflated when said housing is purged of air thereby facilitating a user to insert their hands into said gloves, each of said engagements releasing the latex gloves when said engagements are turned off; a release being coupled to said housing, said release facilitating air to fill said housing when said release is turned on thereby facilitating each of the latex gloves to deflate around the user's hands; a pole being coupled to and extending downwardly from said housing; and a pair of pedals, each of said pedals being pivotally coupled to said pole wherein each of said pedals is configured to be stepped on the by the user, each of said pedals being electrically coupled to respective ones of said engagements and said release for turning said engagements and said release on and off, each of said pedals being biased into a home position. 

Allowable Subject Matter
Claims 1-14 are allowable if the 112 rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Rich teaches the closest prior art including a pedal, but does not teach the engagements being electronically connected to the pedal as claimed.
Any modification of Rich to arrive at the claimed invention would only be arrived at by including knowledge gleaned only from applicant’s disclosure, which would be using improper hindsight reasoning, and such a reconstruction would be improper. See: MPEP 2145 X.    
Therefore, for these reasons, the claims are found allowable over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732